288 F.2d 169
109 U.S.App.D.C. 385, 128 U.S.P.Q. 516
Charles P. GROSS, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 16047.
United States Court of Appeals District of Columbia Circuit.
Argued March 8, 1961.Decided March 16, 1961, Petition for Rehearing Denied April 11, 1961.

Mr. A. Yates Dowell, Washington, D.C., with whom Mr. A. Yates Dowell, Jr., Washington, D.C., was on the brief, for appellant.
Mr. David Kreider, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a suit to obtain a patent.  We re-affirm all that we said in Schafer v. Watson, U.S.App.D.C.  ,  288 F.2d 144.


2
Affirmed.